DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 7, 10, 12, 13, 14, 16, 17, and 19-22, in the reply filed on 8/19/2021 is acknowledged.  The traversal is on the ground(s) that independent claim 24 has been amended to include the special technical feature of claim 1 that was identified in the previous office action dated 6/8/2021.  Applicant acknowledges the withdrawal of claims 28 and 29. The arguments presented have been carefully considered, but are not persuasive that the restrictions of the claims should be removed and the restriction is therefore maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021, 2/4/2021, and 6/13/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 14, 17, 20, 21, 22, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horing et al. US 2009/0224694.
Regarding claim 1, Horing discloses (see at least Fig 1a-1c, Fig 2a-b, Fig 3, and Fig 4, [0034]-[0049]) an illumination module for a microscope ([0026]), comprising: a light source unit (8), which is configured to selectively emit light along a multiplicity of beam paths (Fig 2b, [0015]), such that each beam path of the multiplicity of beam paths is configured to be switched individually ([0015]), and a multiplicity of optical elements arranged with lateral offset from one another (10), wherein each optical element of the multiplicity of optical elements is configured to transform at least one corresponding beam path of the multiplicity of beam paths ([0037]-[0038], microlenses transforms the light of 8 into enlarged image of the source areas, which overlaps), wherein the light source unit comprises at least one carrier and a multiplicity of separately actuatable light sources attached to the at least one carrier ([0027], the carrier surface receives the individual light sources), wherein respective ones of the light sources of the multiplicity of light sources are configured to selectively emit light along a corresponding ([0047], LEDS are individually actuatable), and wherein a real space density of the light sources varies by no more than 50% within a perimeter of a region of the at least one carrier, in which no fewer than 90% of all of the light sources lie (Fig 1c, 2a; the light sources are distributed in homogenous fashion on the carrier surfaces. [0032]-[0033], Fig 1c, Fig 2a describes an arrangement of the densest possible arrangement of individual light sources available in front of a unit cell which is interrupted as 100% and within the claimed range).
	Regarding claim 2, Horing discloses wherein at least some optical elements of the multiplicity of optical elements (10) are configured in to deflect the corresponding at least one beam path ([0038], Fig 2b, microlenses are decentered which as a result deflects respective central rays).
	Regarding claim 4, Horing discloses wherein the multiplicity of optical elements forms a lens array with a plurality of lenses (Fig 2b, 10), and wherein different lenses of the lens array are assigned to different beam paths (Fig 2b, 10). 
	Regarding claim 5, Horing discloses further comprising: a whole-area lens arranged in front of or behind the multiplicity of optical elements in the multiplicity of beam paths (Fig 2b, 13), wherein the whole-area lens comprises a Fresnel lens having a plurality of ring zones (Fig 2b, 13), and wherein different ring zones are assigned to different beam paths of the multiplicity of beam paths (Fig 2b, 13).
	Regarding claim 7, Horing discloses wherein the light sources are arranged on the at least one carrier, wherein the surface of the at least one carrier is curved ([0027], conical, concave, or convex shape), or wherein the light sources are arranged on the surface of the at least one carrier at different angles.  
	Regarding claim 14, Horing discloses wherein the multiplicity of light sources form a lattice structure, and wherein the multiplicity of optical elements form a lattice structure, which corresponds to the lattice structure formed by the multiplicity of light sources (Fig 1c, Fig 2a).
	Regarding claim 17, Horing discloses wherein different optical elements of the multiplicity of optical elements effect at least one of different beam shaping of the corresponding at least one beam path (Fig 1c, ([0027]), or focusing with different focal lengths.
	Regarding claim 20, Horing discloses wherein the light sources of the light source unit are implemented by a four-quadrant light-emitting diode unit (Fig 2a).  
	Regarding claim 21, Horing discloses a condenser optical unit (13), wherein the multiplicity of optical elements are arranged between the light source unit and the condenser optical unit (Fig 2a).
	Regarding claim 22, Horing discloses wherein a geometric arrangement of at least one beam path of the multiplicity of beam paths is configured for bright-field imaging of the microscope ([0013]).
	Regarding claim 24, Horing discloses (see at least Fig 1a-1c, Fig 2a-b, Fig 3, and Fig 4, [0034]-[0049]) a microscope ([0026]) comprising: an illumination module ([0026]) comprising: a light source unit (8), which is configured to selectively emit light along a multiplicity of beam paths in each case, such that each beam path of the multiplicity of beam paths can be switched individually (Fig 2b, [0015]), and a (10), wherein each optical element of the multiplicity of optical elements is configured to transform at least one corresponding beam path of the multiplicity of beam paths ([0037]-[0038], microlenses transforms the light of 8 into enlarged image of the source areas, which overlaps), wherein a geometric arrangement of at least one beam path of the multiplicity of beam paths is configured for bright-field imaging of the microscope ([0013]), wherein the light source unit comprises at least one carrier and a multiplicity of separately actuatable light sources attached to the at least one carrier ([0047], LEDS are individually actuatable), wherein a real space density of the light sources varies by no more than 50% within a perimeter of a region of the at least one carrier, in which no fewer than 90% of all of the light sources lie (Fig 1c, 2a; the light sources are distributed in homogenous fashion on the carrier surfaces. [0032]-[0033], Fig 1c, Fig 2a describes an arrangement of the densest possible arrangement of individual light sources available in front of a unit cell which is interrupted as 100% and within the claimed range).
	Regarding claim 27, Horing discloses a detector (13) and a specimen holder ([0026]), wherein the beam paths of the multiplicity of beam paths are arranged to illuminate a common overlap region on the specimen holder ([0038]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horing et al. US 2009/0224694 in view of Krantz et al. US 2002/0171825.
Regarding claim 3, Horing discloses the invention as described in claim 1 but does not teach wherein the multiplicity of optical elements forms a prism array with a plurality of prisms, and wherein different prisms of the prism array are assigned to different beam paths. However, in a similar field, Krantz teaches wherein the multiplicity of optical elements forms a prism array with a plurality of prisms ([0151], Fig 11B, prism array 1101), and wherein different prisms of the prism array are assigned to  ([0151], differently polarized and focused transmitted beams 111T'). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing with the prisms of Krantz to modify the intensity patterns of incident light beams (Krantz, [0003]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horing et al. US 2009/0224694 in view of Karaki et al. US 2011/0321204.
Regarding claim 10, Horing discloses the invention as described in claim 1 but does not teach wherein at least some optical elements of the multiplicity of optical elements are embodied as an integral part. However, Karaki teaches wherein at least some optical elements of the multiplicity of optical elements are embodied as an integral part ([0129], integral formation of a plurality of elements). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing with the optical elements of Karaki to significantly reduce the manufacturing costs (Karaki, [0129]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horing et al. US 2009/0224694 in view of Ito et al. US 6,384,968.
Regarding claim 12, Horing discloses the invention as described in claim 1 but does not teach a multiplicity of field stops which are assigned to different beam paths of the multiplicity of beam paths. However, Ito teaches a multiplicity of field stops which are assigned to different beam paths of the multiplicity of beam paths (Fig 2, Col 5, line 19, field stops 270, 271). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing with the optical elements of Ito to increase the ability of adjustment within an optical system (Ito, Col 10, line 34-36).
13 is rejected under 35 U.S.C. 103 as being unpatentable over Horing et al. US 2009/0224694 in view of Harbers EP 1 166 847 A1.
Regarding claim 13, Horing discloses the invention as described in claim 1 but does not teach wherein at least some optical elements of the multiplicity of optical elements are arranged in acentric fashion with respect to a central ray of the corresponding at least one beam path. However, Harbers teaches wherein at least some optical elements of the multiplicity of optical elements are arranged in acentric fashion with respect to a central ray of the corresponding at least one beam path ([0029]-[0031], Fig 10-11). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing with the decentered optics of Harbers to enable a more compact light source (Harbers, [0031]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horing et al. US 2009/0224694 in view of Lorbeer et al. US 2014/0085623.
Regarding claim 16, Horing discloses the invention as described in claim 1 but does not teach wherein at least some optical elements of the multiplicity of optical elements focus at least some beam paths of the multiplicity of beam paths with a residual divergence. However, Lorbeer teaches wherein at least some optical elements ([0134], 576a, 590 and 576b) of the multiplicity of optical elements focus at least some beam paths of the multiplicity of beam paths with a residual divergence ([0134]). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing with the optical elements of Lorbeer to increase the acquired radiation within an optical system (Lorbeer, [0134]).
19 is rejected under 35 U.S.C. 103 as being unpatentable over Horing et al. US 2009/0224694 in view of Polidor US 5,690,417.
Regarding claim 19, Horing discloses the invention as described in claim 17 but does not teach wherein different optical elements of the multiplicity of optical elements effect at least one of different beam shaping of the corresponding at least one beam path, or focusing with different focal lengths.  However, Polidor teaches wherein different optical elements of the multiplicity of optical elements effect at least one of different beam shaping of the corresponding at least one beam path (Fig 1, the distance between the lens and the point of incidence for the outer light sources in ring A5 is greater that for the inner ring A1. It has been interpreted that the focusing of the light onto one point that the lenses of the LEDS in A5 have a greater focal length than those in A1), or focusing with different focal lengths. It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing with the rings of Polidor to increase the accuracy while focusing within an optical system.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Horing et al. US 2009/0224694 in view of Tani US 2013/0077159.
Regarding claim 25, Horing discloses the invention as described in claim 24 but does not teach wherein a geometric arrangement of at least one further beam path of the multiplicity of beam paths is configured for dark-field imaging of the microscope. However, Tani teaches wherein a geometric arrangement of at least one further beam path of the multiplicity of beam paths is configured for dark-field imaging of the microscope ([0033], dark-field unit 26). It would have been obvious to one of ordinary (Tani, [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuyama US 2017/0192217, Boyd et al. US 2015/0116833, and Noboru et al. US 2007/0242363 are illumination optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872